                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




METROPOLITAN LIFE INSURANCE
CO.,                                              Civ. No. 16-07486 (KM) (JBC)

         Plaintiff,                                  ORDER & JUDGMENT

         V.


JANET TEIXEIRA, through her legal
guardian KAREN SARTO and
GABRIELA RAMIREZ

         Defendants.




    IT APPEARING that, on February 20, 2020, the Hon. Michael A.
                                                                  tion (DE
Hammer, Jr., U.S. Magistrate Judge, filed a Report and Recommenda
37) in this interpleader action involving insurance proceeds; and
                                                                      has
      IT APPEARING that no objection to the R&R, timely or otherwise,
been filed, see Fed. R. Civ. P. 72(b); L. Civ. I?. 72.lc(2); and

      THE COURT having reviewed the R&R c-Ic novo despite the lack
                                                                   of an

objection; and
                                                                       no
      IT APPEARING that Judge Hammer’s reasoning is sound, and that
error of law, clear error of fact, or abuse of discretion is apparent;

                IT IS THEREFORE this 12th day of March, 2020,
                                                                      TED
     ORDERED that the Report and Recommendation (DE 37) is ADOP
                                                                     );’ and
and AFFIRMED pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b)(3
it is further


                                                                                 the
       “A judge of the court may accept, reject, or modify, in whole or in part,
                                                                            636(b) (1);
findings or recommendations made by the magistrate judge.” 28 U.S.C. §

                                             1
      ORDERED AND ADJUDGED, for the reasons stated
                                                   in the Report and

Recommendation, that
                                                            la Ramiez;
      (a) Default shall be entered against defendant Gabrie
                                                                 Sarto and
      (b} Judgment shall be entered in favor of defendant Karen
          against defendant Gabriela Ramirez; and
                                                              ed interest, shall
      (c) The $34,901.27 interpleader deposit, plus any accru
          be released to defendant Karen Sarto.

The clerk shall close the file.




                                          /
                                     KEVIN MCPWLTY
                                     United States District Judge




                                                             that the district court judge
 see also U.S. v. Raddatz, 447 U.S. 667, 680 (1980) (stating
                                                                         endation).
 has broad discretion in accepting or rejecting the magistrates recomm

                                             2
